NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

KEVIN N. SONNIE,              :
                              :     CIV. NO. 20-808(RMB-KMW)
               Plaintiff      :
                              :
     v.                       :          OPINION
                              :
RALPH RIDOLPHINO, et al.,     :
                              :
               Defendants     :

BUMB, DISTRICT JUDGE

     Plaintiff Kevin N. Sonnie, presumably a pretrial detainee

confined in Atlantic County Justice Facility, filed this civil

rights action on January 24, 2020. (Compl., ECF No. 1.) Plaintiff

submitted an application to proceed in forma pauperis (“IFP”) under

28 U.S.C. § 1915. (IFP App., ECF No. 1-2.) 28 U.S.C. § 1915(a)

provides, in relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement   …   of  any   suit   …  without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          … without prepayment of fees … in addition to
          filing the affidavit filed under paragraph
          (1), shall submit a certified copy of the
          trust fund account statement (or institutional
          equivalent) for the prisoner for the 6-month
            period immediately preceding the filing of the
            complaint or notice of appeal, obtained from
            the appropriate official of each prison at
            which the prisoner is or was confined.

Plaintiff   did     not   submit   a    certified     prisoner   trust     account

statement, as required by statute.

     The    Court    will   administratively         terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted    IFP   status,    he   must    pay   the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).

For the reasons discussed below, the Court would dismiss the

complaint upon screening.




1U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

            Except as otherwise directed by the Court, the
            Clerk shall not be required to enter any suit,
            file any paper, issue any process or render
            any other service for which a fee is
            prescribed by statute or by the Judicial
            Conference of the United States, nor shall the
            Marshal be required to serve the same or
            perform any service, unless the fee therefor
            is paid in advance. The Clerk shall receive
            any such papers in accordance with L.Civ.R.
            5.1(f).


                                         2
I.   Sua Sponte Dismissal

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary    relief   against   a    defendant    who    is    immune   from   such

relief. 2

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however     inartfully   pleaded,    must   be   held    to    ‘less   stringent

standards     than   formal    pleadings    drafted      by     lawyers.’”    Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the
                                 4
amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      The defendants named in the complaint include Plaintiff’s

high school principal; Officer Christopher Wellman of Egg Harbor

Township   Police   Department;   Laurie   Wellman,   Officer   Wellman’s

daughter; Atlantic County, New Jersey; the State of New Jersey;

and all of the institutions (unidentified) where Plaintiff has

been institutionalized or incarcerated since 1996. (Compl., ECF

No. 1.) Plaintiff contends that these persons and entities have

deprived him of his rights since his high school principal, Ralph

Ridolphino, called Plaintiff into his office in 1996, which led to

Plaintiff’s hospitalization.

      For relief, Plaintiff states,

           Compensate me for years of restraint through
           threats, wrongful, unlawful, imprisonments,
           detentions, and physical & mental anguish by
           force of medications therapy, time taken from
           myself constantly having to prove myself
           intelligent, innocent, etc. Countless times
           misunderstood, mistaken by friends & family,
           whom ushered me in, similar, suffocating
           manner following R. Rildophino’s painted
           persona of me . . . .

(Pet., ECF No. 1, ¶5.)




                                    5
     B.   Due Process Claims

     Plaintiff, assuming he is a pretrial detainee, brings a

Fourteenth Amendment due process claim under 42 U.S.C. § 1983,

which provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     There is a two-year statute of limitations on civil rights

actions brought in New Jersey under 42 U.S.C. § 1983. Dique v. New

Jersey State Police, 603 F.3d 181, 185 (3d Cir. 2010). The only

allegations   in   the   complaint       of   any   defendant’s   personal

involvement in violating Plaintiff’s rights occurred in 1996. The

time to bring such claims has expired.



                                     6
     Furthermore, the State of New Jersey has sovereign immunity

under the Eleventh Amendment from claims brought under § 1983.

Hyatt v. County of Passaic, 340 F. App’x 833, 836 (3d Cir. 2009).

County Jails are not “persons” who may be sued under § 1983.

Lenhart v. Pennsylvania, 528 F. App’x 111, 114 (3d Cir. 2013).

While   a    county      may     be   liable   for     violating   a    person’s

constitutional rights, a plaintiff must allege that an “action

pursuant    to    official     municipal     policy”   caused   their   injury.

Connick v. Thompson, 563 U.S. 51, 60 (2011).

     Finally, Petitioner seeks money damages for claims based on

his alleged unlawful detention(s). The Supreme Court in Heck v.

Humphrey held that

            in order to recover damages for allegedly
            unconstitutional conviction or imprisonment,
            or for other harm caused by actions whose
            unlawfulness would render a conviction or
            sentence invalid, a § 1983 plaintiff must
            prove that the conviction or sentence has been
            reversed on direct appeal, expunged by
            executive order, declared invalid by a state
            tribunal     authorized    to    make     such
            determination, or called into question by a
            federal court's issuance of a writ of habeas
            corpus, 28 U.S.C. § 2254.

512 U.S. 477, 486-87 (1994). Plaintiff has not alleged that any

conviction       or   sentence    has   been   declared    invalid.     And,   if

Plaintiff’s claims are based on his present pre-trial detention,

he must allege the elements of a false imprisonment claim against


                                         7
a defendant who is not immune under § 1983. See e.g. Groman v.

Township of Manalapan, 47 F.3d 628, 636 (3d Cir. 1995). Plaintiff’s

complaint fails to state a claim and would be dismissed upon

conclusive   screening   under   28    U,S.C.   §§   1915(e)(2)(B)   and

1915A(b).

III. CONCLUSION

     For the reasons stated above, the Court will administratively

terminate this action. An appropriate Order follows.


DATE: March 31, 2020
                                 s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 United States District Judge




                                   8
